Name: Council Regulation (EC) No 337/2000 of 14 February 2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan
 Type: Regulation
 Subject Matter: international affairs;  free movement of capital;  United Nations;  Asia and Oceania;  air and space transport
 Date Published: nan

 Avis juridique important|32000R0337Council Regulation (EC) No 337/2000 of 14 February 2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan Official Journal L 043 , 16/02/2000 P. 0001 - 0011COUNCIL REGULATION (EC) No 337/2000of 14 February 2000concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of AfghanistanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to Council Common Position 1999/727/CFSP of 15 November 1999 concerning restrictive measures against the Taliban(1),Having regard to the proposal from the Commission,Whereas:(1) On 15 October 1999, the United Nations Security Council adopted Resolution 1267 (1999); in paragraph 2 of that resolution the Security Council demanded that the Taliban without delay hand over Usama bin Laden to the authorities mentioned in that paragraph.(2) In paragraph 3 of Resolution 1267 (1999) the Security Council decided that a flight ban and a freeze of funds and other financial resources as set out in paragraph 4 of that resolution should be imposed on 14 November 1999 unless the Security Council decided that the Taliban had fully complied with the obligation set out in the aforementioned paragraph 2.(3) The measures set out in paragraph 4 of Resolution 1267 (1999) fall under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned, such territory being deemed to encompass, for the purposes of this Regulation, the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(4) In order to create maximum legal certainty within the Community, names and other relevant data with regard to persons and bodies and aircraft, as designated by the Committee established under the Resolution 1267 (1999), should be made publicly known; appropriate procedures should be established within the Community regarding this aspect.(5) Resolution 1267 (1999) provides for certain exemptions to the restrictions imposed on the condition of prior approval of the said Committee.(6) The approval of the said Committee should be obtained through the competent national authorities of the Member States, whose names and addresses should, therefore, be made available and annexed to this Regulation.(7) For reasons of expediency, the Commission should be empowered to supplement and/or amend the Annexes to this Regulation on the basis of pertinent notifications from the said Committee.(8) The competent authorities of the Member States should, where necessary, be empowered to ensure compliance with this Regulation.(9) Violations of the provisions of this Regulation should be penalised and Member States should impose appropriate penalties to that effect.(10) The Security Council calls for the measures to be applied notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of the relevant paragraphs of Resolution 1267 (1999) enter into force.(11) The Commission and Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, and cooperate with the said Committee, including by supplying information to it,HAS ADOPTED THIS REGULATION:Article 1For the purpose of this Regulation:1. Taliban shall mean: the Afghan faction which also calls itself the Islamic Emirate of Afghanistan;2. Taliban Sanctions Committee shall mean: the Committee established by United Nations Security Council Resolution 1267 (1999).Article 2This Regulation shall apply to any funds, other financial resources, and aircraft designated by the Taliban Sanctions Committee.The funds and other financial resources referred to in the first subparagraph shall be listed in Annex I and the aircraft referred to therein in Annex II to this Regulation.Article 31. All funds and other financial resources designated by the Taliban Sanctions Committee, listed in Annex I, shall be frozen.2. No funds or other financial resources designated by the Taliban Sanctions Committee, listed in Annex I, shall be made available to or for the benefit of the Taliban or any undertaking owned or controlled, directly or indirectly, by the Taliban.Article 4Without prejudice to the Community rules concerning confidentiality and to the provisions of Article 284 of the Treaty, the competent authorities of the Member States shall have the power to require banks, other financial institutions, insurance companies, and other bodies and persons to provide all relevant information necessary for ensuring compliance with this Regulation.Article 5It shall be prohibited for any aircraft designated by the Taliban Sanctions Committee, listed in Annex, II, to take off from, or land in, the territory of the Community.Article 61. Article 3 shall not apply to funds and other financial resources for which the Taliban Sanctions Committee has granted an exemption.2. Article 5 shall not apply to flights for which the Taliban Sanctions Committee has granted an exemption.3. No exemptions from Articles 3 and 5 other than those referred to in paragraphs 1 and 2 of this Article may be granted.4. Exemptions referred to in paragraphs 1 and 2 shall be obtained, where appropriate, through the competent authorities of the Member States listed in Annex III. Exemptions granted by the Taliban Sanctions Committee shall apply throughout the Community.Article 7Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall:- supplement and/or amend Annexes I and II on the basis of determinations made by the United Nations Security Council or the Taliban Sanctions Committee,- supplement and/or amend Annex III on the basis of information supplied by the competent authorities within the Community,- maintain all the necessary contacts with the Taliban Sanctions Committee for the purpose of the effective implementation of this Regulation.Article 8The Commission and the Member States shall inform each other immediately of the measures taken under this Regulation and supply each other with the relevant information at their disposal in connection with this Regulation, and in respect of violation and enforcement problems or judgements handed down by national courts.Article 9This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 10Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.Article 11This Regulation shall apply:- within the territory of the Community, including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State,- to any body which is incorporated or constituted under the law of a Member State.Article 12This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 294, 16.11.1999, p. 1.ANNEX IList of funds and other financial resources referred to in Article 2ANNEX IIList of aircrafts referred to in Article 2>TABLE>ANNEX IIIList of competent authorities referred to in Article 6(4)A. FLIGHT BANBELGIUMMinistÃ ¨re des communications et de l'infrastructureAdministration de l'aÃ ©ronautiqueCentre Communications Nord - 4e Ã ©tageRue du ProgrÃ ¨s 80 - BoÃ ®te 5 B - 1030 Bruxelles Tel. (32-2) 206 32 00 Fax (32-2) 203 15 28DENMARKCivil Aviation AdministrationLuftfartshusetBox 744 Ellebjergvej 50 DK - 2450 KÃ ¸benhavn Tel. (45) 36 44 48 48 Fax (45) 36 44 03 03GERMANYGeneraldirektor fÃ ¼r Luft- und RaumfahrtBundesministerium fÃ ¼r VerkehrPostfach 200 100 D - 53170 Bonn Tel. (49-228) 300 45 00 Fax (49-228) 300 79 29GREECEMinistry of Transport and CommunicationsHellenic Civil Aviation AuthorityPO Box 73 751 GR - 16604 Helliniko Tel. (30-1) 894 42 63 Fax (30-1) 894 42 79SPAINDireccion General de AviaciÃ ³n CivilMinisterio de FomentoPaseo de la Castellana, 67 E - 28071 Madrid Tel. (34-91) 597 70 00 Fax (34-91) 597 53 57FRANCEMinistere de l'Ã ©quipement, des transports et du logementDirection gÃ ©nÃ ©rale de l'aviation civileDirection des transports aÃ ©riens50, rue Henri Farman F - 75720 Paris cedex 15 Tel. (33-1) 58 09 43 21 Fax (33-1) 58 09 36 36IRELANDGeneral Director for Civil AviationDepartment of Transport, Energy and Communications44, Kildare Street Dublin 2 Ireland Tel. (353-1) 604 10 36 Fax (353-1) 604 11 81ITALYEnte Nazionale per l'Aviazione Civile (ENAC) Via di Villa Ricotti 42 I - 00161 Roma Tel. (39-06) 44 18 52 08/44 18 52 09 Fax (39-06) 44 18 53 16LUXEMBOURGDirecteur de l'aviation civileMinistÃ ¨re des transports19-21, boulevard Royal L - 2938 Luxembourg Tel. (352) 478 44 12 Fax (352) 46 77 90NETHERLANDMinistry of Transport, Public Works and Water ManagementDirectorate General of Civil AviationPlesmanweg 1-6 PO Box 90771 2509 LT Den Haag Netherlands Tel. (31-70) 351 72 45 Fax (31-70) 351 63 48AUSTRIABundesministerium fÃ ¼r Wissenschaft und VerkehrZentralsektion Verkehr, LuftfahrtRadetzkystrae 2 A - 1030 Wien Tel. (43-1) 711 62 70 00 Fax (43-1) 711 62 70 99PORTUGALInstituto Nacional da AviaÃ §Ã £o CivilMinistÃ ©rio do Equipamento SocialRua B, edifÃ ­cios 4, 5, 6Aeroporto da PortelaP - 1749-034 Lisboa Tel.: (351-21) 842 35 00 Fax: (351-21) 840 23 98 Email: inacgeral@mail.telepac.ptFINLANDCivil Aviation AdministrationIlmailulaitos/LuftfartsverketPO Box 50 FIN - 01531 Vantaa Tel. (358-9) 82 77 20 10 Fax (358-9) 82 77 20 91SWEDENRegeringskanslietUtrikesdepartementetRattssekretariatet fÃ ¶r EU-fragorFredsgatan 6 S - 103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 723 11 76UNITED KINGDOMDepartment of Environment, Transport and the RegionsInternational Aviation NegotiationsGreat Minster House76, Marsham Street London SW1P 4DR United Kingdom Tel. (44-171) 890 58 01 Fax (44-171) 676 21 94EUROPEAN COMMUNITYCommission of the European CommunitiesDirectorate-General for External RelationsMr A. de Vries, DM24 5/75 Rue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel.: (32-2) 295 68 80 Fax: (32-2) 295 73 31B. FREEZE OF FUNDSBELGIUMMinistere des financesTrÃ ©sorerieavenue des Arts 30 B - 1040 Bruxelles Fax (32-2) 233 75 18DENMARKErhvervsfremmestyrelsenDahlerups PakhusLangelinie Alle 17 DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01GERMANY1. For examinations of the status of banks:Landeszentralbank in Baden-WÃ ¼rttemberg Postfach 10 60 21 D - 70049 Stuttgart Tel. 07 11/9 44-11 20/21/23 Fax. 07 11/9 44-19 06Landeszentralbank in Freistaat Bayern D - 80291 MÃ ¼nchen Tel. 0 89/280 89-32 64 Fax. 0 89/28 89-38 78Landeszentralbank in Berlin und Brandenburg Postfach 11 01 60 D - 10831 Berlin Tel. 0 30/34 75/11 10/15/20 Fax. 0 30/34 75/11 90Landeszentralbank in der Freien Hansestadt Hamburg, in Mecklenburg-Vorpommern und Schleswig-Holstein Postfach 57 03 48 D - 22772 Hamburg Tel. 0 40/37 07/66 00 Fax. 0 40/37 07-66 15Landeszentralbank in Hessen Postfach 11 12 32 D - 60047 Frankfurt am Main Tel. 0 69/23 88-19 20 Fax. 0 69/23 88-19 19Landeszentralbank in der Freien Hansestadt Bremen, in Niedersachsen und Sachsen-Anhalt Postfach 2 45 D - 30002 Hannover Tel. 05 11/30 33-27 23 Fax. 05 11/30 33-27 30Landeszentralbank in Nordrhein-Westfalen Postfach 10 11 48 D - 40002 DÃ ¼sseldorf Tel: 02 11/8 74-23 73/31 59 Fax: 02 11/8 74-23 78Landeszentralbank in Rheinland-Pfalz und im Saarland Postfach 30 09 D - 55020 Mainz Tel: 0 61 31/3 77-4 10/4 16 Fax: 0 61 31/3 77-4 24Landeszentralbank in den Freistaaten Sachsen und ThÃ ¼ringen Postfach 90 11 21 D - 04103 Leipzig Tel. 03 41/8 60-22 00 Fax. 03 41/8 60-23 892. For examinations of the status of companies, undertakings, entities and institutions other than banks:BundesausfuhramtReferat 214Postfach 51 60 D - 65726 Eschborn Tel. 0 61 96/9 08-0 Fax. 0 61/96/9 08-4 12GREECEMinistry of National EconomySecretariat-General for International Economic RelationsDirectorate-General for External Economic and Trade RelationsDirector General Mr V. Kanellakis Ermou and Kornarou 1 GR - 105 63 Athens Tel. (31) 32 86 401-3 Fax (31) 32 86 404SPAINDirecciÃ ³n General de PolÃ ­tica Comercial e Inversiones ExterioresSubdirecciÃ ³n General de GestiÃ ³n de las Transacciones con el Exterior(Ministerio de EconomÃ ­a y Hacienda)Po de la Castellana, 162 - Planta 9 E - 28046 Madrid Tel. (00-34) 91 583 74 00 Fax (00-34) 91 583 55 09 Direccion General del Tesoro y PolÃ ­tica FinancieraSubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales(Ministerio de EconomÃ ­a y Hacienda)Pl. de Jacinto Benavente, 3 E - 28071 Madrid Tel. (00-34) 91 360 45 88 Fax (00-34) 91 583 52 14FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrieDirection du TrÃ ©sorService des affaires europÃ ©ennes et internationalesSous-direction E139, rue du Bercy F - 75572 Paris-cedex 12 Tel. (33-1) 44 87 17 17 Fax (33-1) 53 18 36 15IRELANDCentral Bank of IrelandFinancial Markets DepartmentP.O. Box 559 Dame Street Dublin 2 Tel. (353-1) 671 66 66 Department of Foreign AffairsBilateral Economic Relations Section76-78 Harcourt Street Dublin 2 Tel. (353-1) 408 24 92ITALYMinistero del Commercio EsteroDirezione Generale per la Politica Commerciale e per la Gestione del Regime degli ScambiDivisione IVViale America, 341 I - 00144 Roma Tel: (39-06) 59 93 24 39 Fax: (39-06) 59 64 75 06LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resDirection des relations Ã ©conomiques internationales et de la coopÃ ©rationBP 1602 L - 1016 LuxembourgNETHERLANDSMinisterie van FinanciÃ «nDirectie Wetgeving, Juridische en Bestuurlijke ZakenPostbus 20201 2500 EE Den Haag Nederland Tel. (31-70) 342 82 27 Fax (31-70) 342 79 05AUSTRIABundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAbteilung II/A/2Landstrasser HaupstraÃ e 55-57 A - 1030 Wien Ã sterreichische Nationalbank Otto Wagner-Platz 3 A - 1090 Wien Tel. (43-1) 40 420-0 Fax. (43-1) 40 420-73 99PORTUGALMinistÃ ©rio das FinanÃ §asDirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes InternacionaisAvenida Infante D. Henrique, n.o 1, C 2.o P - 1100 Lisboa Tel. (351-1) 882 32 40/47 Fax (351-1) 882 32 49 E-mail. dgaeri@mfinancas,mailpac.ptFINLANDUlkoasiainministeriÃ ¶/Utrikesministeriet PL 176 SF - 00161 Helsinki Tel. (358-9) 13 41 51 Fax. (358-9) 13 41 57 07 and (358-9) 62 98 40SWEDENRegeringskanslietUtrikesdepartementetRattssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 723 11 76UNITED KINGDOMHM TreasuryInternational Financial ServicesParliament Street London SW1P 3AG United Kingdom Tel: (44-171) 270 55 50 Fax: (44-171) 270 43 65 Bank of EnglandSanctions Emergency UnitLondon EC2R 8AH United Kingdom Tel. (44-171) 601 46 07 Fax (44-171) 601 43 09EUROPEAN COMMUNITYCommission of the European CommunitiesDirectorate-General External RelationsMr A. de Vries, DM24 5/75 Rue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel.: (32-2) 295 68 80 Fax: (32-2) 295 73 31